MEMORANDUM ***
We deny Sonzeu’s petition for review of the denial of his applications for asylum and withholding of removal.
The Immigration Judge’s adverse credibility determination was supported by specific and cogent reasons, that is, “such evidence as a reasonable mind might accept as adequate to support a conclusion.”1 The Immigration Judge pointed to specific inconsistencies and improbable statements in Sonzeu’s testimony that led to his disbelief. Substantial evidence also supported the Immigration Judge’s determination that Sonzeu’s fear was of punishment for desertion, not of persecution on account of a protected ground.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992).